     Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 1 of 10




                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                      MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                      16-md-2724
PRICING ANTITRUST LITIGATION

                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:             Civil Action No.
STATE ATTORNEYS GENERAL               17-3768
LITIGATION


              DEFENDANTS’ JOINT MOTION TO DISMISS
      PLAINTIFFS’ FEDERAL LAW CLAIMS FOR LACK OF STANDING
        Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 2 of 10




       Pursuant to Fed. R. Civ. P. 12(b)(6), the Defendants identified herein hereby move to

dismiss the following with prejudice:

1.     The States’ claim for disgorgement under federal law, see State CAC Prayer for Relief

       ¶ D; and

2.     The States’ claim for relief as parens patriae under federal law, see State CAC ¶¶ 17, 22,

       467.

       In support of this Motion, Defendants rely upon Defendants’ Memorandum of Law in

Support of Their Joint Motion to Dismiss Plaintiffs’ Federal Law Claims for Lack of Standing,

which is being filed contemporaneously with this Motion.

       For all the reasons set forth therein, the States’ above-mentioned claims under federal law

should be dismissed with prejudice.




                                                2
         Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 3 of 10




 Dated: February 21, 2019
 Respectfully submitted,

/s/ Benjamin F. Holt                   /s/ Sheron Korpus
Adam K. Levin                          Sheron Korpus
Benjamin F. Holt                       Seth A. Moskowitz
Justin W. Bernick                      KASOWITZ BENSON TORRES LLP
HOGAN LOVELLS US LLP                   1633 Broadway
555 Thirteenth Street, NW              New York, New York 10019
Washington, D.C. 20004                 Tel: (212) 506-1700
Tel: (202) 637-5600                    Fax: (212) 506-1800
Fax: (202) 637-5910                    skorpus@kasowitz.com
adam.levin@hoganlovells.com            smoskowitz@kasowitz.com
benjamin.holt@hoganlovells.com
justin.bernick@hoganlovells.com        Counsel for Actavis Pharma, Inc.,
                                        Actavis Holdco U.S., Inc.
Counsel for Defendant Mylan
 Pharmaceuticals, Inc.
         Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 4 of 10




/s/ James W. Matthews                  /s/ W. Gordon Dobie
James W. Matthews                      W. Gordon Dobie
Katy E. Koski                          WINSTON & STRAWN LLP
John F. Nagle                          35 W. Wacker Dr.
FOLEY & LARDNER LLP                    Chicago, IL 60601
111 Huntington Avenue                  Tel: (312) 558-5600
Boston, MA 02199                       Fax: (312) 558-5700
Tel: (617) 342-4000                    WDobie@winston.com
Fax: (617) 342-4001
jmatthews@foley.com                    /s/ Irving Wiesen
kkoski@foley.com                       Irving Wiesen
jnagle@foley.com                       LAW OFFICES OF IRVING L. WIESEN,
                                         P.C.
James T. McKeown                       420 Lexington Avenue - Suite 2400
Elizabeth A. N. Haas                   New York, NY 10170
Kate E. Gehl                           Tel: (212) 381-8774
FOLEY & LARDNER LLP                    Fax: (646) 536-3185
777 East Wisconsin Avenue              iwiesen@wiesenlaw.com
Milwaukee, WI 53202-5306
Tel: (414) 271-2400                    Counsel for Defendant Ascend Laboratories,
Fax: (414) 297-4900                     LLC
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Terry M. Henry
Melanie S. Carter
BLANK ROME LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644
THenry@blankrome.com
MCarter@blankrome.com

Counsel for Defendant Apotex Corp.
         Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 5 of 10




/s/ Wayne A. Mack                         /s/ Jason R. Parish
Wayne A. Mack                             Jason R. Parish
Sean P. McConnell                         Bradley J. Kitlowski
Sarah O'Laughlin Kulik                    BUCHANAN INGERSOLL & ROONEY PC
DUANE MORRIS LLP                          1700 K Street, NW
30 S. 17th Street                         Washington, D.C. 20006
Philadelphia, PA 19103                    Tel: (202) 452-7900
Tel: (215) 979-1152                       Fax: (202) 452-7989
wamack@duanemorris.com
spmcconnell@duanemorris.com               Counsel for Defendant Zydus Pharmaceuticals
sckulik@duanemorris.com                    (USA), Inc.

Counsel for Defendant
 Aurobindo Pharma USA, Inc.


/s/ Steven E. Bizar                       /s/ Roger Kaplan
Steven E. Bizar                           Roger Kaplan
John P. McClam                            Aaron Van Nostrand
Tiffany E. Engsell                        GREENBERG TRAURIG, LLP
DECHERT LLP                               500 Campus Drive, Suite 400
2929 Arch Street                          Florham Park, NJ 07932
Philadelphia, PA 19104                    Tel: (973) 360-7900
Tel: (215) 994-4000                       Fax: (973) 295-1257
steven.bizar@dechert.com                  kaplanr@gtlaw.com
john.mcclaim@dechert.com                  vannostranda@gtlaw.com
tiffany.engsell@dechert.com
                                          Counsel for Defendant
Counsel for Defendant Citron Pharma LLC    Dr. Reddy’s Laboratories, Inc.
        Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 6 of 10




/s/ J. Gordon Cooney, Jr.             /s/ Saul P. Morgenstern
 J. Gordon Cooney, Jr.                Saul P. Morgenstern
 John J. Pease, III                   Margaret A. Rogers
 Alison Tanchyk                       Alice C.C. Huling
 William T. McEnroe                   ARNOLD & PORTER KAYE SCHOLER LLP
 MORGAN, LEWIS & BOCKIUS LLP          250 West 55th Street
 1701 Market Street                   New York, New York 10019
 Philadelphia, PA 19103               Tel: (212) 836-8000
 Tel: (215) 963-5000                  Fax: (212) 836-8689
 Fax: (215) 963-5001                  saul.morgenstern@apks.com
 jgcooney@morganlewis.com             margaret.rogers@apks.com
 john.pease@morganlewis.com           alice.huling@apks.com
 alison.tanchyk@morganlewis.com
 william.mcenroe@morganlewis.com      Laura S. Shores
                                      ARNOLD & PORTER KAYE SCHOLER LLP
Amanda B. Robinson                    601 Massachusetts Avenue, NW
MORGAN, LEWIS & BOCKIUS LLP           Washington, DC 20001
1111 Pennsylvania Avenue, NW          Tel: (202) 942-5000
Washington, D.C. 20004                Fax: (202) 942-5999
Tel: (202) 739-3000                   laura.shores@apks.com
Fax: (202) 739-3001
amanda.robinson@morganlewis.com       Abby L. Sacunas (200081)
                                      Peter M. Ryan (81816)
/s/ Jan P. Levine                     COZEN O’CONNOR
Jan P. Levine                         1650 Market Street
Robin P. Sumner                       Philadelphia, PA 19103
Michael J. Hartman                    (215) 665-4785
PEPPER HAMILTON LLP                   (215) 701 2472 (fax)
3000 Two Logan Square                 asacunas@cozen.com
Eighteenth & Arch Streets             pryan@cozen.com
Philadelphia, PA 19103-2799
Tel: (215) 981-4000                   Counsel for Defendant Sandoz Inc.
Fax: (215) 981-4750
levinej@pepperlaw.com
sumnerr@pepperlaw.com
hartmanm@pepperlaw.com

Counsel for Defendant
 Teva Pharmaceuticals USA, Inc.
        Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 7 of 10




/s/ Steven A. Reed                    /s/ D. Jarrett Arp
Steven A. Reed                        D. Jarrett Arp
MORGAN, LEWIS & BOCKIUS LLP           Melanie L. Katsur
1701 Market Street                    Christopher B. Leach
Philadelphia, PA 19103                GIBSON, DUNN & CRUTCHER LLP
Tel: (215) 963-5603                   1050 Connecticut Ave., NW
Fax: (215) 963-5001                   Washington, D.C. 20036-5306
steven.reed@morganlewis.com           Tel: (202) 955-8678
                                      Fax: (202) 530-9527
Counsel for Defendant                 jarp@gibsondunn.com
 Glenmark Pharmaceuticals Inc., USA   mkatsur@gibsondunn.com
                                      cleach@gibsondunn.com

                                      Eric J. Stock
                                      Indraneel Sur
                                      GIBSON, DUNN & CRUTCHER LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Tel: (212) 351-2474
                                      Fax: (212) 716-0875
                                      estock@gibsondunn.com
                                      isur@gibsondunn.com

                                      Counsel for Defendant Heritage
                                        Pharmaceuticals Inc.
        Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 8 of 10




/s/ John E. Schmidtlein                /s/ Gerald E. Arth
John E. Schmidtlein                    Gerald E. Arth
Sarah F. Teich                         Ryan T. Becker
WILLIAMS & CONNOLLY LLP                Evan R. Luce
725 Twelfth Street, N.W.               FOX ROTHSCHILD LLP
Washington, D.C. 20005                 2000 Market Street, 20th Floor
Tel: (202) 434-5000                    Philadelphia, PA 19103
Fax: (202) 434-5029                    Tel: (215) 299-2000
jschmidtlein@wc.com                    Fax: (215) 299-2150
steich@wc.com                          garth@foxrothschild.com
                                       rbecker@foxrothschild.com
Counsel for Defendant                  eluce@foxrothschild.com
  Par Pharmaceutical Companies, Inc.
                                       George G. Gordon
                                       Stephen D. Brown
                                       Julia Chapman
                                       DECHERT LLP
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-2000
                                       Fax: (215) 994-2222
                                       george.gordon@dechert.com
                                       stephen.brown@dechert.com
                                       julia.chapman@dechert.com

                                       Counsel for Defendant
                                        Lannett Company, Inc.
         Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 9 of 10




/s/ J. Douglas Baldridge                   /s/ Robert J. Cleary
J. Douglas Baldridge                       Robert J. Cleary
Lisa Jose Fales                            Dietrich L. Snell
Danielle R. Foley                          David A. Munkittrick
VENABLE LLP                                Edward Canter
600 Massachusetts Avenue, NW               PROSKAUER ROSE LLP
Washington, D.C. 20001                     11 Times Square
(202) 344-4000                             New York, NY 10036
jbaldridge@venable.com                     Tel: (212) 969-3000
ljfales@venable.com                        rjcleary@proskauer.com
drfoley@venable.com                        dsnell@proskauer.com
                                           dmunkittrick@proskauer.com
Thomas J. Welling, Jr.                     ecanter@proskauer.com
Benjamin P. Argyle
VENABLE LLP                                Counsel for Defendant Rajiv Malik
1270 Avenue of the Americas
24th Floor
New York, New York 10020
(212) 307-5500
tjwelling@venable.com
bpargyle@venable.com

Counsel for Defendant Sun Pharmaceutical
 Industries, Inc.

/s/ Michael Martinez
Michael Martinez
Steven Kowal
Lauren Norris Donahue
Brian J. Smith
K&L GATES LLP
70 W. Madison St., Suite 3100
Chicago, IL 60602
Tel: (312) 372-1121
Fax: (312) 827-8000
michael.martinez@klgates.com
steven.kowal@klgates.com
lauren.donahue@klgates.com
brian.j.smith@klgates.com

Counsel for Defendant Mayne Pharma Inc.
      Case 2:17-cv-03768-CMR Document 74 Filed 02/21/19 Page 10 of 10




                               CERTIFICATE OF SERVICE
      I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the

Court’s ECF System. Notice of this filing will be sent to all counsel of record by operation of

the ECF System.


                                                  /s/ Benjamin F. Holt
                                                  Benjamin F. Holt
